 
 
IV 
111th CONGRESS
2d Session
H. RES. 1067 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2010 
Mr. Edwards of Texas (for himself, Mr. Carter, Mr. Conaway, Ms. Eddie Bernice Johnson of Texas, Mr. McCaul, Mr. Rodriguez, Mr. Smith of Texas, Mr. Ortiz, Mr. Sessions, Mr. Gene Green of Texas, Mr. Reyes, and Mr. Gonzalez) submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Honoring Colonel Robert Howard for his lifetime of service to the United States. 
 
 
Whereas Colonel Robert Howard is one of the most decorated soldiers in American history; 
Whereas Colonel Howard enlisted in the Army in 1956 at the age of 17 and served in the Army for 36 years; 
Whereas Colonel Howard served five tours (54 months) in Vietnam during the Vietnam War in the Army Special Forces and was wounded 14 times; 
Whereas Colonel Howard was awarded the Medal of Honor for distinguishing himself conspicuously by gallantry and intrepidity at the risk of his life above and beyond the call of duty during a mission to rescue a missing soldier in enemy territory; 
Whereas Colonel Howard was nominated for the Medal of Honor a total of three times and was awarded two Distinguished Services Crosses, a Silver Star, a Defense Superior Service Medal, four Legion of Merit awards, four Bronze Stars, eight Purple Hearts, three Meritorious Service Medals, and over thirty other awards for his service; 
Whereas Colonel Howard spent the remainder of his life working with and on behalf of veterans and members of the Armed Forces; 
Whereas Colonel Howard worked for the Department of Veterans Affairs after his retirement from the Army; 
Whereas Colonel Howard traveled to war zones to speak to and inspire troops several times during the current conflicts; 
Whereas Colonel Howard died of pancreatic cancer on December 23, 2009, at the age of 70, and will be buried in Arlington National Cemetery on February 22, 2010, with full military honors; and 
Whereas Colonel Howard will be forever remembered by his four children, his grandchildren, and his fellow Americans for his selflessness, honor, and dedication to country: Now, therefore, be it
 
That the House of Representatives honors Colonel Robert Howard for his lifetime of service to the United States. 
 
